DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-3, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 06/15/2020 but claims the benefit of US continuation 16369350 filed on 2019/29/03 and US continuation 15642043 filed on 2017/07/05 and US continuation 13/767580 filed on 2013/02/14 and US continuation 12695373 20100128 and U.S. provisional application number 61/228044 filed on 07/23/2009 and 61/147948 filed on 01/28/2009.
Double Patenting
3.       Claim 1-3 rejected on the ground of nonstatutory double patenting over claims 1, 9 and 16 of US Patent No. US 10687107 B2 and claims 1, 9 and 16 of U.S. Patent No. 10255800 B2 and claim 1 of 9728082 B2  and claim 1 of 8378817 B2,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.       a) Claim 1, 9 and 16 of the application (16/369350) as shown in the table below contains every element of claims 1, 9  and 16 of the patented application. 
Claims of instant application 16/369350
Claims of U.S. Patent No. 10255800 B2
1. A non-volatile and non-transient computer-readable medium comprising machine-executable code comprising: code receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; code retrieving enhanced information based on the device identifier and the device condition; and code dispatching the enhanced information to at least one communication destination using a communication method to be displayed graphically to a user of the communication method via a graphical user interface; and wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images comprising vector-based graphical images; and wherein the code retrieving enhanced information based on the device identifier and the device condition comprises code retrieving enhanced information including one or more videos based on the device identifier and the device condition, code retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and code retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition. 
9. A method for premises monitoring, comprising: providing a central monitoring system including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system to receive one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieve enhanced information based on the device identifier and the device condition; and dispatch the enhanced information to at least one communication destination using a communication method to be displayed graphically to a user of the communication method via a graphical user interface, wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images comprising at least one of vector-based graphical images, superimposed visual indicators, and hierarchically organized graphical images; receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieving enhanced information based on the device identifier and the device condition; and dispatching the enhanced information to at least one communication destination using a communication method; and wherein retrieving enhanced information based on the device identifier and the device condition comprises retrieving enhanced information including one or more videos based on the device identifier and the device condition, retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition. 
16. A computerized system comprising a central monitoring system including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system for receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems, retrieving enhanced information based on the device identifier and the device condition, determining one or more communication methods and communication destinations based on the device identifier and the device condition, and dispatching the enhanced information to the one or more communication destinations using the one or more communication methods to be displayed graphically to a user of the one or more communication methods via a graphical user interface, wherein the enhanced information based on the device identifier and the device condition comprises images comprising members selected from at least one of superimposed visual indicators, hierarchically organized graphical images, and vector-based graphical images, and wherein retrieving enhanced information based on the device identifier and the device condition comprises retrieving enhanced information including one or more videos based on the device identifier and the device condition, retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition. 
1. A non-volatile and non-transient computer-readable medium comprising machine-executable code comprising: code receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; code retrieving enhanced information based on the device identifier and the device condition; and code dispatching the enhanced information to at least one communication destination using a communication method to be displayed graphically to a user of the communication method via a graphical user interface; and wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images comprising vector-based graphical images; and wherein the code retrieving enhanced information based on the device identifier and the device condition comprises code retrieving enhanced information including one or more sounds based on the device identifier and the device condition, code retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and code retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition.
9. A method for premises monitoring, comprising: providing a central monitoring system including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system to receive one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieve enhanced information based on the device identifier and the device condition; and dispatch the enhanced information to at least one communication destination using a communication method to be displayed graphically to a user of the communication method via a graphical user interface, wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images comprising at least one of vector-based graphical images, superimposed visual indicators, and hierarchically organized graphical images; receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieving enhanced information based on the device identifier and the device condition; and dispatching the enhanced information to at least one communication destination using a communication method; and wherein retrieving enhanced information based on the device identifier and the device condition comprises retrieving enhanced information including one or more sounds based on the device identifier and the device condition, retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition.
16. A computerized system comprising a central monitoring system including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system for receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems, retrieving enhanced information based on the device identifier and the device condition, determining one or more communication methods and communication destinations based on the device identifier and the device condition, and dispatching the enhanced information to the one or more communication destinations using the one or more communication methods to be displayed graphically to a user of the one or more communication methods via a graphical user interface, wherein the enhanced information based on the device identifier and the device condition comprises images comprising members selected from at least one of superimposed visual indicators, hierarchically organized graphical images, and vector-based graphical images, and wherein retrieving enhanced information based on the device identifier and the device condition comprises retrieving enhanced information including one or more sounds based on the device identifier and the device condition, retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition.



5.       b) Claim 1, 9 and 16 of the application (16/369350) as shown in the table below contains every element of claims 1 and 17 of the patented application. 
Claims of instant application 16/369350
Claims of U.S. Patent No. 9728082 B2
1. A non-volatile and non-transient computer-readable medium comprising machine-executable code comprising: code receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; code retrieving enhanced information based on the device identifier and the device condition; and code dispatching the enhanced information to at least one communication destination using a communication method to be displayed graphically to a user of the communication method via a graphical user interface; and wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images comprising vector-based graphical images; and wherein the code retrieving enhanced information based on the device identifier and the device condition comprises code retrieving enhanced information including one or more videos based on the device identifier and the device condition, code retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and code retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition. 
16. A computerized system comprising a central monitoring system including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system for receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems, retrieving enhanced information based on the device identifier and the device condition, determining one or more communication methods and communication destinations based on the device identifier and the device condition, and dispatching the enhanced information to the one or more communication destinations using the one or more communication methods to be displayed graphically to a user of the one or more communication methods via a graphical user interface, wherein the enhanced information based on the device identifier and the device condition comprises images comprising members selected from at least one of superimposed visual indicators, hierarchically organized graphical images, and vector-based graphical images, and wherein retrieving enhanced information based on the device identifier and the device condition comprises retrieving enhanced information including one or more videos based on the device identifier and the device condition, retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition. 
1. A non-volatile and non-transient computer-readable medium comprising machine-executable code comprising: code receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; code retrieving enhanced information based on the device identifier and the device condition; code determining one or more communication methods and communication destinations based on the device identifier and the device condition; and code dispatching the enhanced information to the one or more communication destinations using the one or more communication methods; and wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images based on the device identifier and the device condition, the images comprising all of the members selected from the group consisting of superimposed visual indicators, hierarchically organized graphical images, and vector-based graphical images.



17. A computerized system comprising a central monitoring system receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems, retrieving enhanced information based on the device identifier and the device condition, determining one or more communication methods and communication destinations based on the device identifier and the device condition, and dispatching the enhanced information to the one or more communication destinations using the one or more communication methods, wherein the enhanced information based on the device identifier and the device condition comprises images based on the device identifier and the device condition, the images comprising all of the members selected from the group consisting of superimposed visual indicators, hierarchically organized graphical images, and vector-based graphical images.



5.       c) Claim 9 of the application (16/369350) as shown in the table below contains every element of claims 1  of the patented application. 
Claims of instant application 16/369350
Claims of U.S. Patent No. 8378817 B2
9. A method for premises monitoring, comprising: providing a central monitoring system including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system to receive one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieve enhanced information based on the device identifier and the device condition; and dispatch the enhanced information to at least one communication destination using a communication method to be displayed graphically to a user of the communication method via a graphical user interface, wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images comprising at least one of vector-based graphical images, superimposed visual indicators, and hierarchically organized graphical images; receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieving enhanced information based on the device identifier and the device condition; and dispatching the enhanced information to at least one communication destination using a communication method; and wherein retrieving enhanced information based on the device identifier and the device condition comprises retrieving enhanced information including one or more videos based on the device identifier and the device condition, retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition, and retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition. 
1. A method comprising: receiving one or more signals containing a device identifier and a device condition from one or more remote alarm monitoring systems; retrieving enhanced information based on the device identifier and the device condition; determining one or more communication methods and communication destinations based on the device identifier and the device condition; and dispatching the enhanced information to the one or more communication destinations using the one or more communication methods; and wherein the retrieving enhanced information based on the device identifier and the device condition comprises retrieving images based on the device identifier and the device condition, the images comprising all of the members selected from the group consisting of superimposed visual indicators, hierarchically organized graphical images, and vector-based graphical images.


Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	 Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petite (US 2005/0190055 A1 (hereinafter Petite) in view of Gagvani (US 2009/0022362 A1) (hereinafter Gagvani).

Regarding claim 1, Petite discloses a non-volatile and non-transient computer-readable medium comprising machine-executable code (FIG. 2, distributed data monitoring/control system (DDMCS) 200, WAN 215, plurality of transceiver 220, transceivers 225, sensors 230, transmitters 235, and local gateway 240 (“as remote alarm monitoring systems”)) comprising:
code receiving one or more signals containing a device identifier and a devicecondition from one or more remote monitoring systems (paragraph 0045, FIG. 3, The communication device 300 comprises a transmitter controller 305, a transmitter identifier (ID), The transmitter ID a unique identifier of communication device 300, paragraph 0046, transmitter unit 300 in a DCCMS 200 (FIG. 2) configured with a unique identification code (e.g., a transmitter identification number) 320, uniquely identifies devices within DCCMS 200);;
code retrieving enhanced information based on the device identifier and thedevice condition (paragraph 0070, The gateway 1300 configured to includes a look-up table 1330 that identifying the various remote and RF communication devices, the memory 1310 configured with program code contiqured to identify remote RF transceiver 1305, paragraph 0071, unique code may be associated by a look-up table 1330 to identify functions such as test, temperature, smoke alarm active or security system breach); and
code dispatching the enhanced information to at least one communicationdestination (paragraph 0047, transmitter identifier 320 is set for a transmitter 300 and identifier 320 used to access a look-up table that identifies, for example, the residence, the system, and the particular parameter assigned to transmitter, paragraph 0070, program code for controlling the operation of the CPU 1315 to evaluate an incoming data packet to determine what action needs to be taken and configured with program code configured to identify a remote RF transceiver 1305, paragraph 0079, gateway 240 configured to identify the transmitter location by the transmitter identifier); and
wherein the code retrieving enhanced information based on the device identifier (paragraph 0046, Each transmitter unit 300 in a DCCMS 200 (FIG. 2) configured with a unique identification code (e.g., a transmitter identification number) 320, that uniquely identifies the RF transmitter 320 to other devices, paragraph 0047, Additional information about the related system may also be provided within the lookup table, with particular functional codes associated with a corresponding condition or parameter).
Petite fails to discloses the device condition comprises code retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images based on the device identifier and the device condition and code retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition.
In analogous art, Gagvani discloses the device condition comprises code retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images (paragraph 0025, Each camera C analyze its own video data VD and determine that an alarm condition exists, and thus generate an alarm signal, paragraph 0031, Analysis of video data VD conducted sequentially or hierarchically to verify and classify an alarm event. If the analysis determines that the movement was a person, an alert, with or without a relevant video clip, can be transmitted to a defined recipient or recipients (250), while further, even hiqher hierarchical analysis simultaneously proceeds) based on the device identifier and the device condition and code retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition (para 0033, hierarchical video analysis made to depend upon the nature of a trigger event, time at which it is received, frequency and/or distribution of trigger events during a particular time window, zone in which trigger event occurs, or other environmental, temporal, or situational factors, paragraph 0044, camera group are set up for video at CIF resolution at 15 frames per second, using MPEG-4). 
Therefore, it would have been obvious to one of ordinary skill in the art to communicate conditions to a remote controller or monitoring device disclosed by Petite having image capture system to determine an alarm condition disclosed by Gagvani to retrieve information for graphical images according to alert priorities and to dispatch the information to the communication destinations using the different communication methods for easy use with the premises monitoring system [033].
Regarding claim 2, Petite discloses a monitoring method comprising: providing a central monitoring system including machine executable code embodied on a non-transient computer readable medium (FIG. 2, distributed data monitoring/control system (DDMCS) 200, WAN 215, plurality of transceiver 220, transceivers 225, sensors 230, transmitters 235, and local gateway 240 (“as remote alarm monitoring systems”), 
said code specially adapting the centralmonitoring system to receive one or more signals containing a device identifier and a device conditionfrom one or more remote monitoring systems (para 0045, FIG. 3, The communication device 300 comprises a transmitter controller 305, a transmitter identifier (ID), The transmitter ID unique identifier of communication device 300, para 0046, transmitter unit 300 in a DCCMS 200 (FIG. 2) configured with unique identification code (e.g.,a identification number) 320, uniquely identifies devices within DCCMS)  and to retrieve enhanced information based on the deviceidentifier and the device condition (paragraph 0070, The gateway 1300 configured to includes a look-up table 1330 that identifying the various remote and RF communication devices, the memory 1310 configured with program code contiqured to identify remote RF transceiver 1305, para 0071, unique code may be associated by a look-up table 1330 to identify functions such as test, temperature, smoke alarm active or security system breach) and to dispatch the enhanced information to at least one communication destination (paragraph 0047, transmitter identifier 320 is set for a transmitter 300 and identifier 320 used to access a look-up table that identifies, for example, the residence, the system, and the particular parameter assigned to transmitter, paragraph 0070, program code for controlling the operation of the CPU 1315 to evaluate an incoming data packet to determine what action needs to be taken and configured with program code configured to identify a remote RF transceiver 1305, para 0079, gateway 240 configured to identify the transmitter location by the transmitter identifier), wherein the retrieving enhanced information based on the device identifier (paragraph 0046, Each transmitter unit 300 in a DCCMS 200 (FIG. 2) configured with a unique identification code (e.g., a transmitter identification number) 320, that uniquely identifies the RF transmitter 320 to other devices, paragraph 0047, Additional information about the related system also be provided within lookup table, with particular functional codes associated with corresponding condition or parameter). and 
receiving one or more signals containing a device identifier and a device condition from one or more remote monitoring systems (paragraph 0047, Additional information about the related system may also be provided within the lookup table, with particular functional codes associated with a corresponding condition or parameter);
retrieving enhanced information based on the device identifier and the device condition (paragraph 0070, The gateway 1300 configured to includes a look-up table 1330 that identifying the various remote and RF communication devices, the memory 1310 configured with program code contiqured to identify remote RF transceiver 1305, paragraph 0071, unique code may be associated by a look-up table 1330 to identify functions such as test, temperature, smoke alarm active or security system breach); and
dispatching the enhanced information to at least one communication destinationusing a communication method (paragraph 0047, transmitter identifier 320 is set for a transmitter 300 and identifier 320 used to access a look-up table that identifies, for example, the residence, the system, and the particular parameter assigned to transmitter, paragraph 0070, program code for controlling the operation of the CPU 1315 to evaluate an incoming data packet to determine what action needs to be taken and configured with program code configured to identify a remote RF transceiver 1305).
Petite fails to discloses the device condition comprises retrieving one or more images comprising one or more hierarchically organized graphical images and one or more superimposed visual indicators based on the device identifier and the device condition.
In analogous art, Gagvani discloses the device condition comprises retrieving one or more images comprising one or more hierarchically organized graphical images and one or more superimposed visual indicators based on the device identifier and the device condition (paragraph 0025, Each camera C analyze its own video data VD and determine that an alarm condition exists, and thus generate an alarm signal, paragraph 0031, Analysis of video data VD conducted sequentially or hierarchically to verify and classify an alarm event. If the analysis determines that the movement was a person, an alert, with or without a relevant video clip, can be transmitted to a defined recipient or recipients (250), while further, even hiqher hierarchical analysis simultaneously proceeds, paragraph 0033, hierarchical video analysis made to depend upon the nature of a trigger event, the time at which it is received, frequency and/or distribution of trigger events during a particular time window, zone in which the trigger event occurs, or other environmental, temporal, or situational factors, paragraph 0044, camera group are set up for video at CIF resolution at 15 frames per second, using MPEG-4). 
Therefore, it would have been obvious to one of ordinary skill in the art to communicate conditions to a remote controller or monitoring device disclosed by Petite having image capture system to determine an alarm condition disclosed by Gagvani to retrieve information for graphical images according to alert priorities and to dispatch the information to the communication destinations using the different communication methods for easy use with the premises monitoring system [033].
Regarding claim 3, Petite discloses a computerized system comprising a central monitoring system (FIG. 2, distributed data monitoring/control system (DDMCS) 200, WAN 215, a plurality of transceiver/repeaters 220, transceivers 225, sensors 230, transmitters 235, and at least one local gateway 240 (“as remote alarm monitoring systems”))  including machine-executable code embodied on a non-transient computer-readable medium, said code specially adapting the central monitoring system for receiving one or more signals containing a device identifier (paragraph 0045, FIG. 3, The communication device 300 comprises a transmitter controller 305, a transmitter identifier (1D) 320, The transmitter ID 320 can be a unique identifier of the communication device 300, paragraph 0046, transmitter unit 300 in a DCCMS 200 (FIG. 2) configured with a unique identification code (e.g., a transmitter identification number) 320, uniquely identifies devices within the DCCMS 200), and a device condition from one or more remote monitoring systems, retrieving enhanced information based on the device identifier and the device condition (paragraph 0070, The gateway 1300 configured to includes a lookup table 1330 that identifying the various remote and RF communication devices, the memory 1310 configured with proqram code confiqured to identify remote RF transceiver 1305, paragraph 0071, unique code may be associated by a look-up table 1330 to identify functions such as test, temperature, smoke alarm active or security system breach),, determining one or more communication methods and communication destinations based on the device identifier and the device condition (paragraph 0012, The smoke Cetectors have a unique identifier and wirelessly transmit an alarm signal and data packet include a receiver address, a sender address comprising the unique identifier of the smoke Cetector, paragraph 0013, The gateway determine which smoke detector transmitted the alarm signal based at least partially on the unique identifier for the smoke detectors), and dispatching the enhanced information to the one or more communication destinations using the one or more communication methods (paragraph 0070, program code for controlling the operation of the CPU 1315 to evaluate an incoming data packet to determine what action needs to be taken and configured with program code configured to identify a remote RF transceiver 1305, paragraph 0079, gateway 240 configured to identify the transmitter location by the transmitter identifier), wherein the enhanced information based on the device identifier (para 0046, Each transmitter unit 300 in a DCCMS 200 (FIG. 2) configured with a unique identification code (e.g., a transmitter identification number) 320, that uniquely identifies the RF transmitter 320 to other devices, para 0047, Adaitional information about the related system also be provided within lookup table, with functional codes associated with a corresponding condition or parameter).
Petite fails to discloses the device condition comprises one or more hierarchically organized graphical images and one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition.
In analogous art, Gagvani discloses the device condition comprises code retrieving enhanced information including one or more images organized in one or more hierarchically organized graphical images (paragraph 0025, Each camera C analyze its own video data VD and determine that an alarm condition exists, and thus generate an alarm signal, paragraph 0031, Analysis of video data VD conducted sequentially or hierarchically to verify and classify an alarm event. If the analysis determines that the movement was a person, an alert, with or without a relevant video clip, can be transmitted to a defined recipient or recipients (250), while further, even hiqher hierarchical analysis simultaneously proceeds) based on the device identifier and the device condition and code retrieving enhanced information including one or more images organized in one or more superimposed visual indicators based on the device identifier and the device condition (para 0033, hierarchical video analysis made to depend upon the nature of a trigger event, the time at which it is received, frequency distribution of trigger events during a particular time window, zone in which trigger event occurs, or other environmental, temporal, or situational factors, para 0044, camera group are set up for video at CIF resolution at 15 frames per second, using MPEG-4). 
Therefore, it would have been obvious to one of ordinary skill in the art to communicate conditions to a remote controller or monitoring device disclosed by Petite having image capture system to determine an alarm condition disclosed by Gagvani to retrieve information for graphical images according to alert priorities and to dispatch the information to the communication destinations using the different communication methods for easy use with the premises monitoring system [033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/            Primary Examiner, Art Unit 2689